Exhibit 10.3

SCHLUMBERGER LIMITED

RESTORATION SAVINGS PLAN

(As Established Effective June 1, 1995,

and conformed to include amendments through January 1, 2009)



--------------------------------------------------------------------------------

SCHLUMBERGER LIMITED

RESTORATION SAVINGS PLAN

(As Established Effective June 1, 1995,

and conformed to include amendments through January 1, 2009)

INDEX

 

ARTICLE I      DEFINITIONS    2 ARTICLE II      ELIGIBILITY    4 ARTICLE III
     PARTICIPATION    4 ARTICLE IV      CONTRIBUTIONS    6 ARTICLE V     
ALLOCATION OF CONTRIBUTIONS AND INTEREST    7 ARTICLE VI      VESTING    7
ARTICLE VII      FORM AND TIMING OF PAYMENT    9 ARTICLE VIII      MERGER,
AMENDMENT AND TERMINATION    10 ARTICLE IX      ADMINISTRATION    10 ARTICLE X
     MISCELLANEOUS    11



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 “Account” shall mean the account maintained on behalf of each
Participant or Former Participant which reflects the Participant’s or Former
Participant’s Elective Deferrals, Matching Contributions, if any, and Interest.

Section 1.2 “Administrative Committee” shall mean the Administrative Committee
of the Schlumberger Limited Pension Plan.

Section 1.3 “Affiliate” shall mean any corporation in which the shares owned or
controlled directly or indirectly by Schlumberger Limited shall represent eighty
percent (80%) or more of the voting power of the issued and outstanding capital
stock of such corporation. Affiliate shall also include any corporation or other
trade or business which, together with Schlumberger Limited, is “under common
control” as determined in accordance with Section 414(b) or (c) of the Code, as
may be modified by Section 415(h) of the Code.

Section 1.4 “Base Compensation” shall mean Compensation, excluding any bonus or
incentive payment.

Section 1.5 “Beneficiary” shall mean the individual designated by a Participant
or Former Participant in accordance with Section 3.3 who is entitled to benefits
under the Plan in the event of a Participant’s or Former Participant’s death.

Section 1.6 “Board of Directors” shall mean the Board of Directors of
Schlumberger Limited.

Section 1.7 “Code” shall mean the Internal Revenue Code of 1986, as may be
amended.

Section 1.8 “Compensation” shall mean the aggregate amount of compensation paid
by the Employer or an Affiliate to an Employee during a calendar year, including
normal salary, wages, overtime compensation, commissions, bonuses and salary
deferral amounts under Section 401(k) of the Code, if any, and excluding:

(a) compensation for employment during any period in which an individual is not
an Employee;

(b) any special payment of compensation, including but not limited to, income
arising pursuant to the exercise of a stock option, field meal allowance, early
retirement payments, severance payments, pay in lieu of vacation, tuition
reimbursement, moving allowances;

(c) payment by the Employer on behalf of the Participant to this or any other
qualified or non-qualified pension, profit sharing, savings or other employee
benefit plan.

Section 1.9 “Effective Date” shall mean June 1, 1995, the effective date of the
Plan.

 

2



--------------------------------------------------------------------------------

Section 1.10 “Elective Deferrals” shall mean the amount of Excess Compensation
an Eligible Employee elects to defer in accordance with Section 4.1 of the Plan.

Section 1.11 “Eligible Employee” shall mean an Employee who is on a U.S. based
payroll or is seconded by an Employer to a foreign country and is on the payroll
of Schlumberger Resources, Inc.

Section 1.12 “Employee” shall mean an employee of the Employer who is employed
by and carried on the payroll of the Employer.

Section 1.13 “Employer” shall mean Schlumberger Limited and any Affiliate who
has adopted the Plan for the benefit of its Eligible Employees.

Section 1.14 “Enrollment Period” shall mean the 31 day period beginning May 1,
1995. Effective after June 1, 1995, Enrollment Period means the 30 day period
beginning November 1, 1995 and each November 1 thereafter.

Section 1.15 “Excess Compensation” shall mean the amount of Compensation paid to
an Employee during a calendar year in excess of $150,000, as such amount may be
adjusted in accordance with Section 401(a)(17) of the Code.

Section 1.16 “Former Participant” means an Employee of the Employer or an
Affiliate who was a Participant and continues to have an Account under the Plan.

Section 1.17 “Interest” shall mean the amount of interest allocated to a
Participant’s Account. Such amount shall mirror the interest earnings of the
Fixed Income Fund under the Schlumberger Master Profit Sharing Trust.

Section 1.18 “Matching Contribution” shall mean the amount contributed by the
Employer in accordance with Section 4.4.

Section 1.19 “Participant” shall mean an Eligible Employee who meets the
eligibility requirements of Section 2.2 and has commenced, but not terminated,
participation in the Plan in accordance with the provisions of Article III of
the Plan.

Section 1.20 “Plan” shall mean the Schlumberger Limited Restoration Savings Plan
as set forth herein and as may be amended.

Section 1.21 “Plan Year” shall mean June 1, 1995 through December 31, 1995 and
each calendar year thereafter.

Section 1.22 “Trust” shall mean the Schlumberger Executive Deferred Compensation
Trust, a grantor trust.

Section 1.23 “Vested” shall mean non-forfeitable.

 

3



--------------------------------------------------------------------------------

Unless the context of the document clearly provides otherwise, all masculine
pronouns when used in the Plan shall be deemed to include the feminine gender
and any feminine pronouns shall be deemed to include the masculine gender.

ARTICLE II

ELIGIBILITY

Section 2.1 Employer Determination

Each year, prior to the Enrollment Period, the Employer shall determine those
Eligible Employees who may participate in the Plan during the subsequent Plan
Year. Such determination shall be made in accordance with the requirements set
forth in Section 2.2.

Section 2.2 Eligibility Requirements

An Eligible Employee may participate in the Plan if such Eligible Employee is
projected to have Excess Compensation in the subsequent Plan Year. In
determining whether an Eligible Employee is projected to have Excess
Compensation, the Employer shall look to the Eligible Employee’s Base
Compensation for the then current calendar year and the maximum projected bonus
potential payable in the first quarter of the subsequent Plan Year based on the
Employee’s current grade and salary level. If the sum of the Eligible Employee’s
Base Compensation and the maximum projected bonus potential exceeds the
limitation set forth in Section 401(a)(17) of the Code, the Employee is eligible
to participate in the Plan during the subsequent Plan Year.

The Plan is intended to qualify for the exemptions provided under Title I of the
Employee Retirement Income Security Act of 1974 for plans that are not
tax-qualified and that are maintained primarily to provide deferred compensation
for a select group of management or highly compensated employees.

ARTICLE III

PARTICIPATION

Section 3.1 Commencement of Participation

During each Enrollment Period, an Eligible Employee who meets the requirements
of Section 2.2 may elect to participate in the Plan by completing the necessary
deferral election forms. Such forms shall be provided to each Eligible Employee
during the Enrollment Period by the Personnel Department of Schlumberger
Limited.

In order to become effective, an Eligible Employee’s deferral election must be
filed with such employee’s Personnel Department on or before the last day of the
Enrollment Period. Any election filed after the Enrollment Period shall not
become effective.

An Eligible Employee who elects to participate within an Enrollment Period shall
become a Participant on the first day of the next following Plan Year.

 

4



--------------------------------------------------------------------------------

Section 3.2 Cessation of Participation

A Participant shall cease to be a Participant as of the earliest of: (i) the
date on which the Plan terminates; (ii) the date on which the Participant is no
longer an Eligible Employee; (iii) the first day of any Plan Year in which the
Participant fails to meet the eligibility requirements of Section 2.2; or
(iv) the first day of any Plan Year in which the Participant does not elect to
participate or fails to enroll within the applicable Enrollment Period.

A Participant who ceases to be a Participant in accordance with (ii), (iii) or
(iv) of the preceding paragraph shall become a Former Participant if such
Participant retains an Account under the Plan.

Section 3.3 Beneficiary Designation

Subject to the requirements of this Section 3.3, a Participant or Former
Participant may designate, in writing, a Beneficiary who is entitled to receive
the benefits hereunder in the event of the Participant’s or Former Participant’s
death.

The Beneficiary of a Participant or Former Participant who is married is
automatically the Participant’s or Former Participant’s spouse. A married
Participant or Former Participant may designate a Beneficiary other than the
spouse only if such spouse consents, in writing, to such designation. In order
to be effective, such spousal consent must (i) acknowledge the effect of waiving
the benefit such spouse is otherwise entitled to receive; (ii) consent to the
designated Beneficiary; (iii) acknowledge that the Beneficiary designation is
not valid unless the spouse agrees to such designation and (iv) be witnessed by
a notary public or authorized Plan representative.

A Participant or Former Participant who is not married may designate any
individual or person as Beneficiary.

A Beneficiary designation shall only become effective upon receipt by the
Personnel Department of the Employer. Any Beneficiary designation filed with the
Employer shall supersede any prior designation on file upon receipt by the
Employer.

In the absence of any Beneficiary designation, payments upon the death of the
Participant or Former Participant shall be made to the first named Beneficiary
or class of Beneficiaries, of the following successive Beneficiaries who survive
the Participant or Former Participant: (1) the surviving spouse, if any;
(ii) one share to each child of the Participant or Former Participant, whether
or not the child is then living, except that the share of a deceased child of
the Participant or Former Participant shall be divided, per stirpes, among the
then living descendants of such deceased child; (iii) father and mother,
equally, or to the survivor; (iv) surviving brothers and sisters, equally; (v) a
duly appointed executor or administrator of the Participant’s or Former
Participant’s estate. For purposes of this paragraph, “child” “children” or
“descendants” shall include legally adopted children.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

CONTRIBUTIONS

Section 4.1 Elective Deferral Amounts

Except as provided in Section 4.2, an Eligible Employee may irrevocably elect to
defer, in any whole percentage, an amount from 1% to 15% of such Eligible
Employee’s Excess Compensation.

A Participant’s Elective Deferral shall go into effect as of the first payroll
period in which such Participant receives Excess Compensation and shall remain
in effect throughout the Plan Year. A Participant may change an Elective
Deferral only as provided in Section 4.3.

Elective Deferrals shall be paid to the Trust as soon as practicable following
the payroll period in which such amount would have been payable to the
Participant in cash, but for such Participant’s election to defer.

Section 4.2 Special Rule for Short Plan Year

Notwithstanding the provisions of Section 4.1, in the event a Participant’s
Compensation from January 1, 1995 through May 31, 1995 exceeds the limitation of
Section 401(a)(17) as of the Effective Date, such Participant may elect to defer
up to 15% of Excess Compensation during the initial Plan Year, provided that
such amount does not exceed 10% of the Participant’s Excess Compensation on an
annualized basis for such Plan Year.

Section 4.3 Changing Elective Deferrals

A Participant may increase an Elective Deferral only during the Enrollment
Period.

A Participant may decrease or cease an Elective Deferral as of the first day of
any calendar quarter by filing written notice of such change with such
Participant’s Employer. Such change shall only become effective if written
notice is received at least 30 days prior to the first day of the calendar
quarter in which such change is to occur and the Participant’s service giving
rise to such Excess Compensation has not yet occurred.

Section 4.4 Matching Contributions

Each Year following the close of the Plan Year, the Employer shall determine the
Matching Contribution.

The Matching Contribution shall be equal to 50% of the first 6% of each
Participant’s Elective Deferrals made during the preceding Plan Year, provided
that the Participant continues to be employed by the Employer or an Affiliate on
the last day of such Plan Year. Notwithstanding the preceding sentence, in any
Plan Year in which the Employer is not profitable, as determined in the sole
discretion of the Employer, such Matching Contribution shall be zero.

 

6



--------------------------------------------------------------------------------

Matching Contributions shall be paid to the Trust by the Employer as soon as
practicable following the determination of such amount on behalf of all
Participants who are eligible to receive a Matching Contribution for the Plan
Year. Matching Contributions shall be allocated to a Participant’s account in
accordance with Section 5.2.

ARTICLE V

ALLOCATION OF CONTRIBUTIONS AND INTEREST

Section 5.1 Allocation of Elective Deferrals

As of each calendar quarter, the Employer shall allocate the Elective Deferrals
made during such quarter to a Participant’s Account. Such amount shall be
credited with Interest as of the last day of the calendar quarter following the
calendar quarter in which the Elective Deferral was made. Interest shall be
allocated in accordance with Section 5.3.

Section 5.2 Allocation of Matching Contributions

As of the end of each Plan Year, the Employer shall allocate the Matching
Contribution, if any, among the Accounts of Participants or Former Participants
who made Elective Deferrals during the Plan Year, provided that the Participant
or Former Participant continues to be an Employee of the Employer or an
Affiliate on the last day of the Plan Year.

Matching Contributions shall be credited with Interest for the year in which
such contribution was actually made, as if such amount had been paid to the
Trust on the first day of such year. Interest shall be allocated in accordance
with Section 5.3.

Section 5.3 Allocation of Interest

Interest shall be allocated to a Participant’s or Former Participant’s Account
as of the last day of each calendar quarter. Such amount shall be allocated
based on the amount then standing in such Account.

ARTICLE VI

VESTING

Section 6.1 Vesting

Subject to the provisions of Section 6.2, a Participant, or Former Participant
shall have a Vested right to benefits in accordance with this Section 6.1:

(a) A Participant or Former Participant shall be 100% Vested in their Elective
Deferrals, plus any Interest thereon, at all times.

 

7



--------------------------------------------------------------------------------

(b) A Participant or Former Participant shall have a Vested right to Matching
Contributions allocated to such Participant’s or Former Participant’s Account,
plus any Interest thereon, in accordance with the following schedule:

 

Completed Years of Service

   Vested
Percentage  

Less than 3 years

   0 %

3 but less than 4

   33 1/3 %

4 but less than 5

   66 2/3 %

5 or more

   100 %

“Service” shall include any period of “Active Service” as such term is defined
under the Schlumberger Limited Savings and Profit Sharing Plan.

(c) Notwithstanding the provisions of (b) above, a Participant or Former
Participant shall become 100% Vested in the event of death, attainment of age
60, termination of the Plan or a “change in control”.

For purposes of this paragraph (c), a “change in control” shall mean a change in
the ownership or control of the Employer such that any one person, or more than
one person acting as a group, acquires or holds stock representing more than 50
percent of the total fair market value or total voting power of the stock of the
Employer.

For purposes of the preceding paragraph, persons will not be considered to be
“acting as a group” merely because they happen to purchase or own stock of the
Employer at the same time, or as a result of the same public offering. However,
persons will be considered to be “acting as a group” if they are owners of an
entity that enters into a merger, consolidation, purchase or acquisition of
stock, or other similar business transaction with the Employer.

Section 6.2 Violation of Confidential Agreements

Notwithstanding the provisions of Section 6.1, a Participant or Former
Participant shall forfeit any Vested right to such Participant’s or Former
Participant’s Account in the event it is determined by the Administrative
Committee that such Participant or Former Participant has engaged in a dishonest
act injurious to the finances or reputation of the Employer or any of its
Affiliates or that such Participant or Former Participant has violated a Patent
and Confidential Information Agreement between such individual and the Employer
or any of its Affiliates or any other confidential arrangement involving the
Employer or any of its Affiliates to which such individual is a party or by
which such individual is bound.

Section 6.3 Right to Account in the Event of Bankruptcy

Notwithstanding anything to the contrary contained herein, in the event the
Employer is determined to be insolvent or is subject to a pending proceeding as
a debtor under the United States Bankruptcy Code, a Vested Participant or Vested
Former Participant shall have the same standing as any other general creditor of
the Employer and shall be entitled to recover any benefits then standing in such
Participant’s or Former Participant’s Vested Account only to the extent such
amount is made available to such individual in accordance with the bankruptcy
proceedings as determined by the federal courts. the Employer will be considered
“insolvent” for purposes of the Plan if the Employer is unable to pay its debts
as they become due.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

FORM AND TIMING OF PAYMENT

Section 7.1 Form of Payment

Payment of a Participant’s or Former Participant’s Account shall be made in a
single lump sum cash payment. No other forms of payment are available under the
Plan.

Section 7.2 Timing of Benefit Payment

A Participant or Former Participant (or, if applicable, the Beneficiary of such
Participant or Former Participant) shall receive a distribution of the Vested
portion of his Account in the event such Participant or Former Participant dies,
retires, separates from service for any reason or becomes disabled. Payment
shall be made as soon as practicable following the close of the calendar quarter
immediately following a Participant’s or Former Participant’s death, retirement,
separation from service or disability, whichever occurs first, subject to the
requirement of (a) and (b) below.

(a) For purposes of determining whether a Participant or Former Participant has
separated from service, a Participant or Former Participant who continues to be
paid from the payroll of the Employer, as a result of a continuing contractual
agreement to provide services to the Employer or an Affiliate for a specified
period of time, shall not be deemed to have separated from service until the
termination of such period or, if earlier, until such Participant or Former
Participant commences to receive benefit payments under a qualified defined
benefit plan sponsored by the Employer or an Affiliate.

(b) Payment to a Participant or Former Participant as a result of disability
shall be made in the calendar quarter immediately following the date such
individual ceases to be covered under the Employer’s, or, if applicable, an
Affiliate’s, salary continuance program. Salary continuance shall include those
programs sponsored by the Employer or an Affiliate that provide for the
continuation of salary during a period of short-term disability in which the
Employee continues to be carried on the Employer’s or Affiliate’s payroll.

No payment shall be made from the Plan to a Participant or Former Participant
while such Participant or Former Participant is actively employed by the
Employer or an Affiliate.

A Participant or Former Participant shall have no right to defer payment of
benefits to a date later than the date provided in this Section 7.2.

 

9



--------------------------------------------------------------------------------

ARTICLE VIII

MERGER, AMENDMENT AND TERMINATION

Section 8.1 Merger, Consolidation or Acquisition

In the event of a merger, consolidation or acquisition where the Employer is not
the surviving corporation, the Plan shall terminate with respect to such
Employer and no further Elective Deferrals shall be made to the Plan by any
Participant or other Eligible Employee of such Employer. Any amount then
standing in a Vested Account shall be paid as soon as practicable following such
merger, consolidation or acquisition.

Section 8.2 Amendment and Termination

The Board of Directors may amend, modify or terminate the Plan in whole or in
part at any time. In the event the Plan is terminated, any unpaid Vested
Accounts shall immediately become due and payable and shall be distributed as
soon as practicable following termination of the Plan, but in no event later
than the last day of the calendar year in which such termination occurs.

ARTICLE IX

ADMINISTRATION

Section 9.1 Administration

The Plan shall be administered, construed and interpreted by the Administrative
Committee. Any determination made by the Administrative Committee, including any
determination as to eligibility, the amount of benefits or the interpretation of
any Plan provision, shall be conclusive and binding on all persons, including a
Participant, a Former Participant, a Beneficiary, the Employer, an Affiliate or
an Employee. A member of the Administrative Committee who is also a Participant
or Former Participant in the Plan must abstain from voting on any matter
relating specifically to such Participant’s or Former Participant’s own Account
under the Plan.

Section 9.2 Expenses

Expenses of the Plan may be paid by the Trust unless otherwise paid by the
Employer.

Section 9.3 Indemnification

The members of the Administrative Committee, or any agent appointed by said
Committee, shall be indemnified and held harmless by the Employer against and
from any and all losses, cost, liability, or expense that may be imposed upon or
reasonably incurred by such persons in connection with or resulting from any
claim, action, suit or proceeding to which any such person may be party by their
reason to act or not act under the Plan and against and from any and all amounts
paid by such persons in settlement (with the Employer’s written approval) or
paid by such persons in satisfaction of a judgment in any such action, suit or
proceeding. The provisions of this Section 9.3 shall not apply to any person if
such loss, cost, liability or expense is due to such person’s gross negligence
or willful misconduct.

Section 9.4 Non-Alienation of Benefits

Except as provided in Section 6.3, or by mutual agreement between the Employer
and any Participant or Former Participant, benefits payable under the Plan shall
not be subject, in any manner, to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge,

 

10



--------------------------------------------------------------------------------

whether voluntary or involuntary, by operation of law or otherwise, and any
attempt at such shall be void; and further provided, that any such benefit shall
not in any way be subject to the debts, contract, liabilities, engagements or
torts of the person who shall be entitled to such benefit, nor shall it be
subject to attachment or legal process for or against such person.

ARTICLE X

MISCELLANEOUS

Section 10.1 Applicable Law

The Plan shall be governed and construed in accordance with the laws of the
State of New York.

Section 10.2 Plan not an Employment Contract

The Plan is not, nor shall it be construed to be, an employment contract between
the Employer or an Affiliate and an Employee. The receipt of benefits hereunder
does not give any person the right to be continued in the employ of the Employer
or an Affiliate, and all Employees remain subject to change of salary, transfer,
change of job, discipline, layoff, discharge (with or without cause) or any
other change of employment status.

Section 10.3 Source of Payment

The benefits payable under the Plan are an obligation and liability of the
applicable Employer. Amounts paid under the Plan shall be paid in cash from the
Trust, but only to the extent the amount then standing in the Trust and
allocated to a Participant’s or Former Participant’s Account has been paid to
the Trust. Amounts not paid from the Trust shall be paid from the general assets
of the applicable Employer.

No Participant, Former Participant or Beneficiary shall have any right, title or
interest whatever in or to any investment reserves, accounts, funds or assets
that the Employer may purchase, establish or accumulate to aid in providing the
benefits described under the Plan. Nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a
fiduciary relationship of any kind between the Employer or an Affiliate and a
Participant, Former Participant or Beneficiary.

A Participant, Former Participant or Beneficiary shall not acquire any interest
under the Plan greater than that of an unsecured creditor.

Section 10.4 Tax Withholding

The Employer shall withhold from any payment any federal, state or local taxes
required by law to be withheld with respect to such payment and such sums as the
Employer may reasonably estimate as necessary to cover any taxes for which the
Employer may be liable and which may be assessed with regard to such payment.

 

11



--------------------------------------------------------------------------------

Section 10.5 Severability

In the event any provision of the Plan shall be held invalid or illegal, either
in whole or in part, for any reason, then any such provision shall be construed
and enforced as if such provisions had never been included in the Plan and the
Employer shall have the right to correct or remedy any such provision by
amendment to the Plan.

IN WITNESS WHEREOF, the Employer has caused this instrument to be executed by
its duly authorized officers in multiple copies, each of which shall be deemed
an origin but all of which shall constitute one and the same instrument, this
     day of                 , 1996, but effective as of the first day of June,
1995.

 

SCHLUMBERGER LIMITED By     

 

ATTEST:    [SEAL]

 

12